Exhibit 10.1

 

 

first amendment to

 CHANGE OF CONTROL EMPLOYMENT AGREEMENT

Amended and Restated as of December 18, 2008

 

This Amendment to the Amended and Restated Change of Control Employment
Agreement (the “Agreement”) by and between Cathay General Bancorp, a Delaware
corporation (the “Company”), Cathay Bank, a California state chartered
commercial bank and a wholly owned subsidiary of the Company (the “Bank”), and
Pin Tai (the “Executive”) is hereby made and is effective as of the 3rd day of
May, 2017.

 

witnesseth

 

WHEREAS, the Board of Directors of the Company (the “Board”) and the Board of
Directors of the Bank (the “Bank Board”), previously determined that it is in
the best interests of the Bank and the Company and its stockholders to assure
that the Company and/or the Bank (as applicable) will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control; and

 

WHEREAS, the Company and the Executive have determined to amend the Agreement to
(i) remove the Executive’s ability to unilaterally trigger a deemed termination
of employment for “good reason” during the 30-day period immediately following
the first anniversary of a Change of Control; and (ii) remove the Company’s
obligation to make the Executive whole with respect to the assessment of excise
taxes in connection with the payment of any benefit under the Agreement. 

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.     The last paragraph of Section 4(c) of the Agreement is hereby restated in
its entirety to provide as follows: 

 

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (1)
through (5) shall not affect the Executive’s ability to terminate employment for
Good Reason and the Executive’s death following delivery of a Notice of
Termination for Good Reason shall not affect the Executive’s estate’s
entitlement to severance payments or benefits provided hereunder upon a
termination of employment for Good Reason.

 

2.     Section 8 of the Agreement is hereby restated in its entirety to provide
as follows:  

 

Section 8.     Certain Reduction of Payments by the Company or the Bank.
(a) Anything in this Agreement or any other agreement between the Executive and
the Company or the Bank (as applicable) to the contrary notwithstanding, in the
event that a nationally-recognized accounting firm selected in the discretion of
the Compensation Committee of the Board as in effect immediately prior to the
Change of Control (the “Accounting Firm”) shall determine that receipt of all
payments or distributions by the Company or its Affiliated Companies in the
nature of compensation to or for the Executive’s benefit, whether paid or
payable pursuant to this Agreement or otherwise (a “Payment”) would subject the
Executive to the excise tax under Section 4999 of the Code, the Accounting Firm
shall determine whether to reduce any of the Payments paid or payable pursuant
to this Agreement (the “Agreement Payments”) to the Reduced Amount (as defined
below). The Agreement Payments shall be reduced to the Reduced Amount only if
the Accounting Firm determines that the Executive would have a greater Net
After-Tax Receipt (as defined below) of aggregate Payments if the Executive’s
Agreement Payments were reduced to the Reduced Amount. If such a determination
is not made by the Accounting Firm, the Executive shall receive all Agreement
Payments to which the Executive is entitled under this Agreement. All
determinations made by the Accounting Firm under this Section shall be binding
upon the Company, the Bank and Executive and shall be made within 15 days
following a termination of employment of the Executive. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order: (1) Section
5(a)(1)(B), (2) Section 5(a)(1)(C), (3) Section 5(a)(1)(A)(v) and (4) Section
5(a)(2).

 

 
 

--------------------------------------------------------------------------------

 

 

(b)       As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company or the Bank (as applicable) to or for the benefit of the Executive
pursuant to this Agreement which should not have been so paid or distributed
(“Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company or the Bank (as applicable) to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Bank (as applicable) or the Executive which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company or the Bank
(as applicable) to or for the benefit of the Executive shall be repaid to the
Company or the Bank (as applicable) together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such amount shall be payable by the Executive to the Company or the Bank
(as applicable) if and to the extent such payment would not either reduce the
amount on which the Executive is subject to tax under Section 1 and Section 4999
of the Code or generate a refund of such taxes. In the event that the Accounting
Firm, based upon controlling precedent or substantial authority, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company or the Bank (as applicable) to or for the benefit of the Executive
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.

 

(c)       All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 8 shall be borne by the Company or the Bank (as
applicable).

 

(d)       For purposes of this Section 8, the following terms have the meanings
set forth below:

 

(1)     “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).

 

(2)     “Reduced Amount” shall mean the greatest amount of Agreement Payments
that can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 8(a).

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorizations from the Board and the Bank Board, the Company
and the Bank have each caused these presents to be executed in its name on its
behalf, all as of the day and year first above written.

 

 

 

EXECUTIVE

 

 

 

 

     

 

 

 

 

/s/ Pin Tai

 

 

Name: Pin Tai

 

 

Title: Chief Executive Officer and President

 

              CATHAY GENERAL BANCORP                       /s/ Dunson K. Cheng  
  Name: Dunson K. Cheng     Title: Executive Chairman           CATHAY BANK    
                  /s/ Dunson K. Cheng     Name: Dunson K. Cheng     Title:
Executive Chairman  

 

 